— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered October 19, 1984, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his present claim that the testimony of Detective Sanchez as to the circumstances surrounding the defendant’s arrest constituted improper bolstering of the complainant’s identification testimony (see, People v Love, 57 NY2d 1023).
The defendant’s further contention that this claimed improper bolstering was aggravated by Sanchez’s testimony that he "pulled the case from the file” when the defendant was brought to the station house on the date of the lineup, is without merit. The court promptly cut off Sanchez’s testimony before he in any way connected the contents of the case file to the defendant. Moreover, the court’s swift interruption of this testimony prevented any possible improper bolstering of the complainant’s identification testimony or other undue prejudice to the defendant.
Finally, the defendant’s sentence is not excessive and appellate modification is unwarranted (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.